Citation Nr: 0606438	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic service disorder (PTSD).


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to October 1969, including service in Vietnam from October 
1967 to October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In December 2003, the Board remanded this case for additional 
development, to include a search for a psychiatric evaluation 
referenced when the veteran was examined prior to his release 
from service.  Attempts to obtain additional service medical 
records and records from the Southeastern Louisiana 
University Counseling Center were not successful and the case 
was returned to the Board.


REMAND

The veteran was in Vietnam during the 1968 Tet offensive.  He 
has provided almost no details concerning his Vietnam 
service.  However, the service record reveals that during his 
entire tour of duty in Vietnam from October 1967 until 
October 1968 his principal duty was as a document clerk with 
a transportation company and that his conduct and efficiency 
were both rated as excellent.  After his return from Vietnam, 
he re-enlisted in February 1969 and was apparently ordered to 
Korea later that month.  However, he was absent without leave 
shortly after his re-enlistment and on several subsequent 
occasions; was reduced in rank from E4 to E1; and was 
released from service in October 1969 with the character of 
service listed as "under honorable conditions."  The reason 
and authority listed on the DD Form 214 consisted of the 
following:  Para 6b (d) AR 635-212 SPN 264.  The Separation 
Program Number (SPN) 264 indicated unsuitability, character 
and behavior disorder.

When the veteran was examined prior to his release from 
service in September 1969, he indicated that he was suffering 
or had suffered from depression or excessive worry and that 
he had attempted suicide.  The physician's summary and 
elaboration as to this data consisted of the following:  
"worries a lot - psychiatry recommended discharge."  
According to the September 1969 Report of Medical 
Examination, the veteran was discharged "on recommendation 
from psychiatry."

The available service medical records contain no records of 
any psychiatric evaluation.  Attempts to obtain any such 
records have been unsuccessful.

Although the veteran alleges that he suffers from PTSD, the 
record contains no competent medical evidence of any 
diagnosis or treatment therefor.  The veteran contends that 
he has made several attempts at suicide, both during military 
service and thereafter.  The veteran indicated on his 
application for compensation for PTSD that he had never been 
treated for this condition.  The only diagnostic and treating 
evidence of record since his 1969 discharge pertains to an 
October 1997 detoxification at Greenbrier Hospital for 
substance abuse.

Despite the lack of evidence of a diagnosis or treatment for 
PTSD, the veteran has continued to assert that he has PTSD as 
a result of his experiences in service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f).  The decision in Cohen 
also established that the adequacy of a stressor to warrant a 
diagnosis of PTSD is a medical determination, not a factual 
determination to be made by adjudicators.  See Cohen, 10 Vet. 
App. at 142.

The veteran provided general stressors in a statement 
received in February 2002.  He said that he was volunteered 
to ride in a jeep to Saigon during the 1968 Tet offensive.  
However, he did not provide any details of any specific 
event, his unit assignment, or where he was traveling from to 
reach Saigon.  The veteran also said that he was subject to 
incoming rocket and mortar attacks on numerous occasions in 
1967 and 1968 while in Cat Lai.  The veteran did not give any 
further specifics such as his unit, or more defined dates of 
the attacks.  The veteran also listed the last names of two 
individuals that he said were wounded in action.  Additional 
information as to the full names of the individuals, their 
units, the dates of the incidents when they were wounded, 
circumstances of their being wounded, and location, would be 
of assistance in trying to verify their being wounded.  

In order for the RO to attempt to verify his claimed 
stressors, the veteran must provide more specific information 
regarding any alleged stressors.  His unit, the precise 
location of where the event occurred, and a date within 90 
days of the event are most helpful in attempting to verify 
any claimed stressor.  If such information is not provided, 
the U. S. Army and Joint Services Records Research Center 
(JSRCC) (formerly Center for Unit Records Research (CURR)) 
may not be able to verify the claimed stressor.

The veteran should be contacted and requested to provide 
additional information regarding his claimed stressors.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychiatric disorder.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  The RO should contact the veteran and 
ask that he provide a detailed 
explanation regarding his reduction in 
rank and the circumstances of his 
discharge from service.  

3.  In view of the veteran's prior 
excellent performance marks and his 
sudden reduction in rank from E4 to E1, 
and in view of service medical records 
which note that the veteran was 
discharged on recommendation of 
psychiatry, the RO should obtain the 
veteran's personnel records to include 
records related to his separation from 
service and any disciplinary records.

4.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  This 
should include the unit(s) he was 
assigned to and where his unit was 
serving at the time of the alleged 
event(s).  If the veteran wishes to name 
individuals that he witnessed being 
wounded, he should be advised to provide 
as much detail as possible regarding 
their names, units, dates, location, and 
circumstances of the events.  The veteran 
should also be advised that he can submit 
alternate forms of evidence to prove the 
occurrence of the stressor, such as a 
buddy statement from someone who 
witnessed the incident or was told about 
it at the time.

5.  After obtaining a response from the 
veteran, the RO should prepare a request 
to the JSRCC, citing to the veteran's 
claimed unit and events at that unit.  If 
the veteran fails to provide additional 
information, the RO should submit a 
request for verification of rocket and 
mortar attacks for the unit listed for 
him on his DA Form, the 124th 
Transportation Company (TS).  

6.  Thereafter, the RO should prepare a 
summary of stressors considered to have 
been verified and include this summary in 
the claims file.

7.  Then the veteran should be afforded a 
VA psychiatric examination.  The claims 
file should be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the PTSD claim, the psychiatric 
examiner is requested to review the 
summary of stressors to be provided and 
included in the claims file, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  If any 
psychiatric diagnosis other than PTSD is 
given, the examiner should offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any other current psychiatric condition 
is related to the veteran's military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

